Exhibit 10.51

(with Deferral Feature)

HOUGHTON MIFFLIN HARCOURT COMPANY

2015 OMNIBUS INCENTIVE PLAN

NON-EMPLOYEE GRANTEE RESTRICTED STOCK UNIT AWARD NOTICE

Houghton Mifflin Harcourt Company (the “Company”) has previously established the
Houghton Mifflin Harcourt Company 2015 Omnibus Incentive Plan (the “Plan”) and,
pursuant thereto, the Company desires to grant to the Person identified on
Schedule I hereto (the “Grantee”) Restricted Stock Units (“RSUs”) with respect
to the Company’s common stock, $0.01 par value per share (“Common Stock”), as of
May 31, 2016 (the “Grant Date”), subject to the terms and conditions set forth
in this notice (“Award Notice”).

1. Award. Subject to the terms and conditions set forth herein and in the Plan,
the Company hereby grants to the Grantee that number of RSUs as set forth on
Schedule I attached hereto (the “Award”). The Award shall be credited to a
separate book-entry account maintained for the Grantee on the books of the
Company. The Award shall vest and be settled in accordance with Section 2
hereof.

2. Terms and Conditions.

(a) Subject to the terms and conditions set forth herein and in the Plan, the
Restricted Period with respect to the RSUs shall commence on the Grant Date and
expire on [            ]. The Award shall be one hundred percent (100%) unvested
as of the Grant Date, and except as otherwise provided in the Plan and this
Award Notice, shall vest in full on the last day of the Restricted Period (the
“Vesting Date”), subject to the Grantee’s continuous service as a member of the
Board through such date.

(b) In the event the Grantee’s service as a member of the Board terminates by
reason of his death or Disability, the outstanding RSUs shall vest on such date
of death or Disability. If the Grantee’s service as a member of the Board is
terminated (i) by the Company or the shareholders of the company for “cause” (as
determined by the Board in good faith) or (ii) because the Grantee resigns or
refuses reappointment or reelection to the Board, all then outstanding unvested
RSUs shall be immediately forfeited. If the Grantee’s service as a member of the
Board terminates because he or she is not reelected or reappointed to the Board
(other than for “cause” and other than due to his or her refusal to stand for
such reelection or reappointment), all then outstanding RSUs shall vest on the
date of termination of service.

(c) The RSUs shall become 100% vested as of the date of a Change in Control,
subject to the Grantee’s continuous service as a member of the Board through the
effective date of such Change in Control and notwithstanding anything to the
contrary, such vested RSUs shall be settled within (30) days following any such
Change in Control.

(d) Except as otherwise provided in Section 2(c) above, the RSUs shall be
settled [DIRECTOR CHOICE: (1) as soon as practicable after the RSUs vest, but in
no event later than March 15 of the year following the calendar year in which
the RSUs vested; (2) within thirty (30) days following the earlier of (x) the
[        ] anniversary of the Vesting Date and (y) the date of the Grantee’s
separation from service within the meaning of Section 409A of the Code]



--------------------------------------------------------------------------------

or; (3) within thirty (30) days following the Grantee’s separation from service
within the meaning of Section 409A of the Code] (as applicable, the “Settlement
Date”). Notwithstanding the foregoing, the settlement dates set forth in this
Section 2(d) have been specified for the purpose of complying with the
provisions of Section 409A of the Code. To the extent settlement is satisfied
during the periods permitted under Section 409A of the Code (including any
applicable periods before or after the specified settlement dates set forth in
this Section 2(d)), the Company shall be deemed to have satisfied its
obligations under the Plan and shall be deemed not to be in breach of its
settlement obligations hereunder. On the Settlement Dates, the Company shall
therefore, subject to any required tax withholding and the execution of any
required documentation, (i) issue and deliver to the Grantee one share of Common
Stock for each RSU (the “RSU Shares”) (and, upon such settlement, the RSUs shall
cease to be credited to the account) and (ii) enter the Grantee’s name as a
shareholder of record with respect to the RSU Shares on the books of the
Company. Alternatively, the Committee may, in its sole discretion, elect to pay
cash or part cash and part RSU Shares in lieu of settling the vested RSUs solely
in RSU Shares. If a cash payment is made in lieu of delivering RSU Shares, the
amount of such payment shall be equal to the Fair Market Value as of the Vesting
Date of the RSU Shares less an amount equal to any federal, state, local and
non-U.S. income and employment taxes required to be withheld.

(e) The Company shall have the right to require prior to the issuance or
delivery of any shares of its Common Stock (“Shares”) or the payment of any cash
pursuant to the Award, payment by the Grantee of any federal, state, local or
other taxes that may be required to be withheld or paid in connection with the
Award. At the sole discretion of the Committee, the Grantee may satisfy such
withholding obligation (1) by allowing the Company to withhold whole Shares that
would otherwise be delivered to the Grantee, having an aggregate Fair Market
Value, determined as of the date the obligation to withhold or pay, equal to the
minimum withholding taxes required in connection with the Award or by allowing
the Company to withhold an amount of cash that would otherwise be payable to the
Grantee, in the amount necessary to satisfy any such obligation; (2) by paying
such obligation in cash; (3) by delivering Shares or (4) by any combination of
the foregoing (1) through (3).

3. Non-Transferability. The Award is subject to the restrictions on
transferability set forth in Section 15(b) of the Plan. In addition, with
respect to any RSU Shares delivered upon settlement of the RSUs, the Grantee
agrees to comply with any written holding requirement policy adopted by the
Company for employees.

4. Rights as Shareholder. The Grantee shall have no rights as shareholder with
respect to the Shares subject to the Award unless, until and to the extent that
(i) the Company shall have issued and delivered to the Grantee the RSU Shares
(via certificates or book entry notation) and (ii) the Grantee’s name shall have
been entered as a shareholder of record with respect to such RSU Shares on the
books of the Company; and no adjustment shall be made for dividends or
distributions or other rights in respect of such Shares for which the date on
which shareholders of record are determined for purposes of paying cash
dividends on Shares is prior to the date upon which the Grantee shall become the
holder of record thereof.

5. Adjustments. The Award is subject to adjustment pursuant to Sections 12 and
13 of the Plan.

 

2



--------------------------------------------------------------------------------

6. Applicable Securities Laws. Shares issued pursuant to the Award shall not be
sold or transferred unless either they first shall have been registered under
the Securities Act or, upon request by the Company, the Company first shall have
been furnished with an opinion of legal counsel, reasonably satisfactory to the
Company, to the effect that such sale or transfer is exempt from the
registration requirements of the Securities Act.

7. Notice. Every notice or other communication relating to this Award Notice
shall be in writing, and shall be mailed to or delivered to the party for whom
it is intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications by the Grantee to the Company shall be mailed or delivered to the
Company at its principal executive office, and all notices or communications by
the Company to the Grantee may be given to the Grantee personally or may be
mailed to the Grantee’s address as recorded in the records of the Company or any
Subsidiary.

8. Governing Law. This Award Notice shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to its conflict
of law principles.

9. Plan. The terms and provisions of the Plan are incorporated herein by
reference, a copy of which has been provided or made available to the
Grantee. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Award Notice, the Plan shall
govern and control. All capitalized terms not defined herein shall have the
meaning ascribed to them as set forth in the Plan.

10. Interpretation. Any dispute regarding the interpretation of this Award
Notice shall be submitted by the Grantee or the Company to the Committee for
review. The resolution of such a dispute by the Committee shall be binding on
the Company and the Grantee.

11. No Right to Continued Service. Nothing in this Award Notice shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
or any Subsidiary to terminate the Grantee’s service as a member of the Board.

12. Severability. Every provision of this Award Notice is intended to be
severable and any illegal or invalid term shall not affect the validity or
legality of the remaining terms.

13. Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation of construction, and
shall not constitute a part of this Award Notice.

14. Section 409A. It is intended that the Award be exempt from or comply with
Section 409A of the Code and this Award Notice shall be interpreted consistent
therewith.

15. Clawback. To the extent required by applicable law (including, without
limitation, Section 304 of the Sarbanes-Oxley Act and Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act) and/or the rules and
regulations of NASDAQ or any other securities exchange or inter-dealer quotation
service on which the Shares are listed or quoted, or if so required pursuant to
a written policy adopted by the Company, this Award shall be subject (including
on a retroactive basis) to clawback, forfeiture or similar requirements.

 

3



--------------------------------------------------------------------------------

16. Successors. The terms of this Award Notice shall be binding upon and inure
to the benefit of the Company, its successors and assigns, and the Grantee and
the beneficiaries, executors, administrators, heirs and successors of the
Grantee.

17. Entire Agreement. This Award Notice and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereof.

18. Counterparts. This Award Notice may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

[signature page follows]

 

4



--------------------------------------------------------------------------------

(with Deferral Feature)

IN WITNESS WHEREOF, the Company has caused this Award Notice to be executed by
its duly authorized representative and the Grantee has executed this Award
Notice, effective as of the Grant Date.

 

HOUGHTON MIFFLIN HARCOURT COMPANY

By:

 

 

Name:   Linda K. Zecher Title:   President and Chief Executive Officer

GRANTEE

 

 

Name:



--------------------------------------------------------------------------------

SCHEDULE I

AWARD

 

GRANTEE

   NUMBER OF RSUs            